Case: 13-11255      Document: 00512864633         Page: 1    Date Filed: 12/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 13-11255
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 10, 2014
CHRISTOPHER CURTIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

ASSISTANT WARDEN WILLIAM H. JONES, III; MAJOR CHARLES R.
HORSLEY; SERGEANT KRISTA M. VASQUEZ; JOSE A. ARMENEDARIZ,
Correctional Officer IV; DESMOND BARRERA, Correctional Officer IV,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:12-CV-224


Before KING, JOLLY, and PRADO, Circuit Judges.
PER CURIAM: *
       Christopher Curtis, Texas prisoner # 1094686, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 suit against Texas Department of
Criminal Justice employees Assistant Warden Williams H. Jones, Major
Charles R. Horsley, Sergeant Krista M. Vasquez, Correctional Officer Jose A.
Armendariz, and Correctional Officer Desmond Barrera.                     See 28 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11255    Document: 00512864633     Page: 2   Date Filed: 12/10/2014


                                No. 13-11255

§§ 1915(3)(2), 1915A. According to Curtis, the defendants had failed to protect
him in violation of the Eighth Amendment. Curtis’s allegations as to how the
defendants did so, however, have changed repeatedly. In the district court,
Curtis asserted that Vasquez orchestrated an antagonistic relationship
between him and another inmate which resulted in a fight in which Curtis was
injured. He now asserts a more generalized scheme against him by several of
the defendants, but particularly Armendariz, of which the fight was evidence
rather than the result.    Curtis’s vague allegations, contradicted by other
evidence in the record and shifting as Curtis tries to evade dismissal, are
“wholly incredible” and thus frivolous. See Denton v. Hernandez, 504 U.S. 25,
32-33 (1992). The district court acted within its discretion in dismissing the
complaint as frivolous, and its judgment is AFFIRMED.            See Rogers v.
Boatright, 709 F.3d 403, 407 (5th Cir. 2013).




                                      2